            Case 1-18-41418-nhl           Doc 17-1        Filed 10/14/18       Entered 10/15/18 11:18:38


                                                 Notice Recipients
District/Off: 0207−1                    User: mmendieta                    Date Created: 10/15/2018
Case: 1−18−41418−nhl                    Form ID: pdf000                    Total: 3


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
aty         Kevin B Zazzera          kzazz007@yahoo.com
                                                                                                      TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Carlos D Cruz      827 Rossville Ave     Staten Island, NY 10309−1707
                                                                                                      TOTAL: 1
